Lumpkin, J.
This case presents the hare question whether or not the evidence was sufficient to sustain the verdict of guilty; and it appearing that -the 'conviction was totally unwarranted, it was contrary to law, and there must he another trial.

Jtidgment reversed.

Moore was convicted of larceny from the house, and his motion for a new trial was overruled. The grounds of the motion, are, that the verdict is contrary to law and evidence. For the State it appeared, that a lot of flour was. stolen from a warehouse where Moore had worked for about ¡three weeks prior to the theft. This flour was never .allowed to be sold in Atlanta, but was sold and shipped out of the State. One of the sacks stolen was found, on the morning the warehouse was broken open, by the side of the door of Moore’s house, outside of the door. Other families lived in the same house, but not on the second floor. Defendant’s wife said George Hutchins brought the flour there, and defendant denied knowing anything about it. .Flour was found also at the house of defendant’s mother, and trail led there. About three o’clock of the night the warehouse was broken open, a witness saw several men going tow’ard defendant’s house, but .could not say who they were nor what they had.
'S. O. Grane and F. L. ’Haralson), for plaintiff in error.
J. F. O’Neill, solicitor, contra.